Citation Nr: 1540224	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has COPD that is related to asbestos exposure in service.  He was afforded a VA examination in December 2012 during which he was assessed with COPD, borderline restrictive ventilatory defect, and diminished diffusion capacity.  The examiner opined that the Veteran's COPD was caused by his long-term smoking and not asbestos exposure.  

Nevertheless, the VA examination report refers to a December 2012 chest x-ray noting "findings believed to be related to a history of asbestosis."  Moreover, private medical records, including an April 2012 chest-ray, noted pleural plaques consistent with asbestos exposure.  However, the VA examiner did not discuss the significance of these x-ray findings or whether they may be indicative of a respiratory disorder separate from or in addition to his COPD.  Thus, the Board finds that an addendum opinion would be helpful in ascertaining the nature and etiology of the Veteran's respiratory disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding and pertinent VA treatment records.
 
2.  After completing the foregoing development, the case should be returned to the December 2012 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any respiratory disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled. 

The examiner should note that the Veteran served as a machinist mate, which has a probable exposure to asbestos.

The examiner is asked to identify any respiratory disorder that has been present since the Veteran filed his claim in July 2012 or within close proximity thereto.  In making this determination, the examiner should address whether the Veteran has any other respiratory disorder in addition to his COPD.  He or she should specifically consider the May 2010 report showing pleural calcification and pleural thickening at the right lung base; the April 2012 chest x-ray showing a diagnosis of sequela of asbestos exposure; and the December 2012 chest x-ray showing findings indicative of a history of asbestosis. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including asbestos exposure.  

In addition, the examiner should comment upon the significance, if any, of the Veteran's smoking history and cessation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




